On the Court’s own motion, appeal, insofar as taken from that portion of the Appellate Division order that dismissed the appeal to that Court from so much of Supreme Court’s judgment as denied appellant’s motion for poor person relief and discovery, dismissed, without costs, upon the ground that that *914portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal to that Court from so much of Supreme Court’s judgment as denied appellant’s motion for poor person relief and discovery, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied. Motion for poor person relief dismissed as academic.